Krupansky, J.,
dissenting. The majority’s holding unduly restricts the impact of R.C. 3319.17 in situations such as found in the case subjudice and, in so doing, validates practices which this section was intended to thwart. Therefore, I must respectfully dissent.
The majority concludes appellant’s conduct was not covered by the provisions of R.C. 3319.17. This finding appears to be based on the fact that all the teachers employed by appellant in the O.W.E program for the 1976-77 school year were employed by appellant for the 1977-78 school year. For several reasons, I disagree with the majority’s conclusion that R.C. 3319.17 is inapplicable to the situation presented herein.
Analyzing R.C. 3319.17 and applying it to the relevant facts of this case reveals: (1) there was a decrease in the enrollment of pupils in the O.W.E. program at Glen Este High School during the 1976-77 school year; (2) due to this decrease in enrollment, the Board of Education of the West Clermont Local School District decided to reduce the number of teachers in the O.W.E. program at the Glen Este High School for the 1977-78 school year from three to two; (3) in making reductions in the number of teachers, R.C. 3319.17 mandates that “within each teaching field affected” (here the O.W.E. program) preference must be given to “teachers who have greater seniority”; and (4) despite the requirements of R.C. 3319.17, appellant employed Wiesenhahn as a teacher in the O.W.E. program instead of appellee who had greater seniority.
Notwithstanding the seemingly clear dictates of R.C. 3319.17, the majority determines the instant situation is not encompassed by this section since the overall number of teachers employed by appellant remained constant. The majority also states:
“Contrary to the construction urged by appellee, however, this section does not read ‘when by reason of decreased enrollment of pupils in a particular course of study, * * * a board of education decides that it will be necessary to reduce the number of teachers in a particular teaching field, the board may make reasonable reductions.’ ” (Emphasis sic.)
I differ with the majority’s implication that it is necessary to add words and phrases to R.C. 3319.17 in order to adopt appellee’s position. Rather, I feel one need only interpret the words of R.C. 3319.17 in a reasonable, logical manner to conclude this section applies in a situation where the number of teachers in a given field is reduced due to a decrease in student enrollment.
Even if one rejects the contention that R.C. 3319.17 applies to reductions in a particular teaching field, still the entire transaction herein, i.e., the non-renewal of Wiesenhahn’s contract, the subsequent rehiring of Wiesenhahn and the reassignment of appellee, should be held answerable to the dictates of R.C. 3319.17. Plainly, appellant would have been in violation of R.C. *1423319.17 had it failed to renew appellee’s contract instead of Wiesenhahn’s contract. Just as plainly, there would have been a reduction in the number of teachers employed by appellant had Wiesenhahn not been rehired and had an apparently unneeded and undesirable position not been created for appellee. In effect, therefore, appellant, through its calculated firings, rehirings and reassignments, was able to achieve an end clearly prohibited by R.C. 3319.17. Stated another way, appellant’s maneuverings do not mask the true import of its actions and, accordingly, I feel its conduct should be constrained by the mandates of R.C. 3319.17.
Finally, I, like the majority, agree with the principles recognized by this court in Dorian v. Bd. of Edn. (1980), 62 Ohio St. 2d 182 [16 O.O.3d 208], relating to the need of granting boards of education flexibility in managing their staff. In Dorian the trial court found the Euclid Board of Education acted in good faith in suspending the teacher therein. However, in the case sub judice the trial court found against the Board of Education of the West Clermont Local School District and in favor of the teacher. The flexibility approved in Dorian is not co-extensive with permitting the school boards of this state to conduct staff business totally unfettered. I believe R.C. 3319.17 provides such a restraint and should be applied.
In sum, I feel R.C. 3319.17 should be interpreted to encompass a situation where a teacher, after twenty-three years of employment, is relegated to a newly created and seemingly unneeded position as a study hall teacher while an individual with less seniority retains a position in appellee’s former area. Any other construction of this section encourages the school boards of this state to conduct the reassignment of teachers in an arbitrary and inequitable manner.
Locher and C. Brown, JJ., concur in the foregoing dissenting opinion.